Detailed Action
This is the first office action on the merits for US application number 17/446,529.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species i) of Figs. 22-25 and 28 in the reply filed on January 10, 2022 is acknowledged, which indicated that claims1-20 read on the elected species.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/007,279, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/007,279 fails to provide adequate support for the method of claims 1-20. Thus, claims 1-20 have been considered as of December 12, 2014.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s): 
making an incision near at least one bone of claim 1 line 2
exposing a first bone and a second bone of the at least one bone of claim 1 line 3
manually reducing a distance between the first bone and the second bone of claim 1 line 7
making the incision near at least one bone comprises: using a standard medial approach for a hallux valgus repair of claim 3 lines 1-3
making an incision near at least one bone comprises: performing a complete lateral release of claim 4 lines 1-3
the complete lateral release is performed through one of a separate distal approach and a medial incision of claim 5 lines 1-2
making the incision near at least one bone comprises: making a small incision lateral to the second bone and exposing the second bone of claim 6 lines 1-3
exposing the first bone and the second bone of the at least one bone comprises: inserting a fascial elevator from a medial aspect of the first bone proximal to a metaphysis of the first bone; and extending the fascial elevator to a lateral aspect of the second bone to elevate surrounding soft tissue and form an envelope of claim 7 lines 1-6
the second bone engaging feature is inserted into the envelope of claim 8 lines 1-2
a locking bone screw of claim 10 line 2
performing an additional surgical procedure before securing the implant to the first and second bone, wherein the additional surgical procedure is selected from at least one of a wedge osteotomy, a trans-positional osteotomy, a fusion, and a joint replacement of claim 20 lines 1-5
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “A surgical method for implanting an implant, the method comprising:”.  
Claim 11 line 3 should read “the entire bone.”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first bone engaging feature and a second bone engaging feature in claim 1 line 4.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 12, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker et al. (US 2013/0138150, hereinafter “Baker”).
claim 1, Baker discloses a surgical method (Figs. 1-12) capable of use for implanting an implant (Figs. 1-12), the method comprising: making an incision near at least one bone (Fig. 5, ¶26); exposing a first bone (310) and a second bone (320) of the at least one bone (Figs. 7 and 8, ¶s 28 and 29); selecting the implant with a first bone engaging feature (120) and a second bone engaging feature (350) capable of use for coupling to the first bone and the second bone (Figs. 3, 4, and 10(d)); inserting the second bone engaging feature around the second bone (Figs. 3, 4, and 10(c)); manually reducing a distance between the first bone and the second bone (Figs. 8 and 9, ¶s 23, 29, and 30); and securing the first bone engaging feature to the first bone (Figs. 3, 4, and 10(d)). 
As to claim 2, Baker discloses that the first bone is a first metatarsal (as defined, Figs. 3 and 4, ¶21), and the second bone is a second metatarsal (as defined, Figs. 3 and 4, ¶21).
As to claim 3, Baker discloses that making the incision near at least one bone comprises: using a standard medial approach for a hallux valgus repair (Fig. 5, ¶s 15, 21, 25, and 26).
As to claim 4, Baker discloses that making an incision near at least one bone comprises: performing a complete lateral release (Figs. 6 and 7, ¶s 26-28).
As to claim 5, Baker discloses that the complete lateral release is performed through one of a separate distal approach and a medial incision (Figs. 6 and 7, ¶26).
As to claim 6, Baker discloses that making the incision near at least one bone comprises: making a small incision lateral to the second bone and exposing the second bone (Fig. 8, ¶29).
claim 12, Baker discloses securing the second bone engaging feature to the second bone (Figs. 3, 4, and 10(d)).
As to claim 14, Baker discloses inserting the first bone engaging feature around the first bone (Figs. 3, 4, and 10(c)).
As to claim 16, Baker discloses that the implant further comprises: a flexure feature (110, 116, ¶s 17 and 31) coupling the first bone engaging feature to the second bone engaging feature (Figs. 3, 4, and 10(d)).
As to claim 17, Baker discloses that the flexure feature is positioned between the first bone and the second bone (Figs. 3, 4, and 10(d)).
As to claim 18, Baker discloses that the flexure feature is positioned between a dorsal plane and a ventral plane of the first bone and the second bone (Figs. 3, 4, 8(a), and 10(d)).  
As to claim 19, Baker discloses that the first bone is a first metatarsal (as defined, Figs. 3 and 4, ¶21), and the second bone is a second metatarsal (as defined, Figs. 3 and 4, ¶21).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-15, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Melamed et al. (US 2015/0112446, hereinafter “Melamed”) in view of Baker et al. (US 2013/0138150, hereinafter “Baker”).
As to claims 1, 9-15, and 20, Melamed discloses a surgical method (Figs. 2F, 2G, 9A, and 9B, ¶s 67 and 75) capable of use for implanting an implant (Figs. 2F, 2G, 9A, and 9B), the method comprising: making an incision near at least one bone (to enable insertion of the implant shown in Figs. 2F, 2G, 9A, and 9B, Figs. 2F, 2G, 9A, and 9B, disclosed in reference to an alternate embodiment in ¶55 as a small cut on the dorsum of the foot close to the bases of the two MT's or through a similar but extensile approach); exposing a first bone (1MT) and a second bone (2MT) of the at least one bone (to enable insertion of the implant shown in Figs. 2F, 2G, 9A, and 9B); selecting the implant with a first bone engaging feature (902A) and a second bone engaging feature (904A) capable of use for coupling to the first bone and the second bone (Figs. 9A and 9B, ¶67); inserting the second bone engaging feature around the second bone (Fig. 9A, ¶s 67 and 75); manually reducing a distance between the first bone and the second bone (Figs. 1A, 2A, and 9A); and securing the first bone engaging feature to the first bone (Figs. 9A and 9B, ¶67). As to claim 9, Melamed discloses that securing the first bone engaging feature the first bone comprises: inserting at least one fastener (902B) into at least one opening (“threaded holes” of ¶67) of the first bone engaging feature and into the first bone (Fig. 9A). As to claim 10, Melamed discloses that the at least one fastener is selected from a locking bone screw and a non-locking bone screw (Figs. 9A and 9B, ¶67). As to claim 11, Melamed discloses that inserting at least one claim 12, Melamed discloses securing the second bone engaging feature to the second bone (Fig. 9A, ¶67). As to claim 13, Melamed discloses that securing the second bone engaging feature to the second bone comprises: inserting a fastener (904B) through an opening (“threaded holes” of ¶67) in the second bone engaging feature positioned to insert the fastener dorsally into the second bone (Fig. 9A, ¶67). As to claim 14, Melamed discloses inserting the first bone engaging feature around the first bone (Figs. 9A and 9B, ¶s 67 and 75). As to claim 15, Melamed discloses that inserting the first bone engaging feature around the first bone comprises: positioning the first bone engaging feature on at least one of a dorsal side of the first bone and a ventral side of the first bone (Figs. 9A and 9B, ¶s 67 and 75); wherein inserting the second bone engaging feature around the second bone comprises: positioning the second bone engaging feature on at least one of a dorsal side of the second bone and a ventral side of the second bone (Figs. 9A, ¶s 67 and 75). As to claim 20, Melamed discloses performing an additional surgical procedure before securing the implant to the first and second bone (Fig. 1B, ¶32), wherein the additional surgical procedure is selected from at least one of a wedge osteotomy, a trans-positional osteotomy, a fusion, and a joint replacement (¶32).
Melamed does not specifically disclose making the incision, exposing the first bone and the second bone, and manually reducing the distance between the first bone and the second bone although such would have occurred for the positions shown to be reached.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/clarify the method as disclosed by Melamed to include making the incision, exposing the first bone and the second bone, and manually reducing the distance between the first bone and the second bone as taught by Baker in order to enable the shown implant to be inserted into the shown positions (Melamed Figs. 1A, 2A, and 9A; Baker Figs. 1-12, ¶s 26-30).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melamed et al. (US 2015/0112446, hereinafter “Melamed”) in view of Baker et al. (US 2013/0138150, hereinafter “Baker”).
As to claim 7, the combination of Melamed and Baker discloses the invention of claim 1 as well as elevating surrounding soft tissue and form an envelope (to enable insertion of 904A to the position shown in Fig. 9A). As to claim 8, the combination of Melamed and Baker is silent to the second bone engaging feature is inserted into the envelope (Fig. 9A).
The combination of Melamed and Baker is silent to exposing the first bone and the second bone of the at least one bone comprises: inserting a fascial elevator from a medial aspect of the first bone proximal to a metaphysis of the first bone; and extending the fascial elevator to a lateral aspect of the second bone to elevate surrounding soft tissue and form an envelope. 
Baker teaches the similar surgical method (Figs. 1-12) where exposing the first bone and the second bone of the at least one bone comprises: inserting a fascial elevator (“elevator” and “rake retractor” of ¶29) from a medial aspect of the first bone proximal to a metaphysis of the first bone (Fig. 8); and extending the fascial elevator to claim 8, Baker teaches that the second bone engaging feature is inserted into the envelope (Fig. 10(d))).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/clarify the method as disclosed by the combination of Melamed and Baker includes inserting a fascial elevator from a medial aspect of the first bone proximal to a metaphysis of the first bone; and extending the fascial elevator to a lateral aspect of the second bone to elevate surrounding soft tissue and form an envelope as taught by Baker in order to provide a space for insertion of the second bone engaging feature (Melamed Fig. 9a; Baker Fig. 10(d)) using a known tool (Baker ¶29) in a predictable manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY R SIPP/Primary Examiner, Art Unit 3775